DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
Response to Amendment
The amendment filed 01/18/2022 has been entered. Support for the amendment can be found in [0055] of the Specification filed 07/13/2021.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. (US 2015/0311490 A1, as cited in the previous Office action) in view of Honda (US 2015/0372277 A1, as cited in the previous Office action).
Regarding claim 1, Murase teaches a composite separator (separator with adhesive layer, Murase [0018]) comprising:
a porous substrate (porous polyolefin film, Murase [0018]), and 
a heat-resistant electrode adhesive layer formed on the porous substrate (adhesive layer on one or both surfaces of polyolefin film, Murase [0018]),
wherein the heat-resistant electrode adhesive layer includes polyolefin-based organic particles (adhesive layer includes particulate polymer which can be vinyl-based polymer such as polypropylene, Murase [0026, 0054]; see also in-depth discussion below of particulate polymer of Murase having identical composition and structure to that if the instant invention), 
the polyolefin-based organic particles have an average particle size of 0.2 to 0.7 μm (average particle diameter preferably 0.2 to 0.8 μm and more preferable 0.3 to 0.7 μm, Murase [0031] – anticipated and/or obvious ranges, see MPEP 2131.03,II and MPEP 2144.05,I) 
wherein the polyolefin-based organic particles have a weight change rate 10 to 45% according to the following Equation 3 upon immersion in an electrolyte solution (Equation 3 falling within 10-45% as instantly claimed would be inherently met by the polyolefin-based organic particles of the heat-resistant electrode adhesive layer of Murase since the composition and structure of these organic particles are the identical in the Murase as in the instant invention – see detailed explanation below on Page 5 of the present Office action and MPEP 2112.01 I-II), and
a Gurley permeability satisfies the following Equation 1, and a change amount in a Gurley permeability satisfies the following Equation 2:
G1 ≤ 300	[Equation 1]	(X is most preferably 100-250 sec/100cc, Murase [0039] – in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists; see MPEP 2144.05,I)
G2 −G1 ≤ 100	[Equation 2]	(Y is most preferably 100-360 sec/100cc per Murase [0039] – thus, Y-X ≤ 100 for most values within the preferable ranges of X and Y as disclosed by Murase – and permeability change ratio is most preferably 1-1.5 per Murase [0041]; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, see MPEP 2144.05,I)
wherein G2 is a Gurley permeability (Gurley permeability Y after the thermocompression bonding, Murase [0039]) measured in a state where the composite separator is stacked between two PTFE (polytetrafluoroethylene) sheets (release film, Murase [0040, 0114]), the composite separator and the PTFE sheets are pressed and fused (thermocompression bonding, Murase [0039, 0114]) at 4 MPa (pressure is preferably 0.01 to 5 MPa, Murase [0069] – in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists; see MPEP 2144.05,I) and 70°C (thermocompression bonding temperature is usually 50 to 100°C per Murase [0068] – in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists; see MPEP 2144.05,I), and the PTFE sheets are then removed (then the release film is released/peeled off after the thermocompression bonding, Murase [0040, 0114]), and 
G1 is a Gurley permeability of the composite separator before fusion (Gurley permeability X before the thermocompression bonding of the separator with adhesive layer, Murase [0039]), where a unit of the Gurley permeability is sec/100 cc (X and Y given in these units per Murase [0039]),
Weight change rate = (W2−W1)/W1 × 100	[Equation 3]	
wherein W2 is a weight measured after immersion in the electrolyte solution for 3 days, and W1 is a weight measured before immersion in the electrolyte solution (Equation 3 falling within 10-45% as instantly claimed would be inherently met by the polyolefin-based organic particles of the heat-resistant electrode adhesive layer of Murase since the composition and structure of these organic particles are the identical in the Murase as in the instant invention – see detailed explanation to follow and MPEP 2112.01 I-II).

Further regarding the inherency of the weight change rate: 
The instant Specification as filed 07/13/2021 discloses in [0051-0053] that the polyolefin-based organic particles of the heat-resistant electrode adhesive layer can be “polyolefin-based copolymers obtained by reacting polyolefin-based homopolymers or polyolefin-based monomers with comonomers” (Spec. [0051]) in which the homopolymer is “more preferably polyethylene” or possibly “the copolymer of polyethylene and polypropylene” (Spec. [0052]), and the comonomer is exemplary “acrylic acid, methacrylic acid, succinic acid and anhydrides thereof” (Spec. [0051]). It is also instantly disclosed that the polyolefin-based organic particles of the heat-resistant electrode adhesive layer can optionally be “a polyolefin-based latex, which is dispersed in water to maintain a spherical shape” (Spec. [0053]). The instant specification discloses in [0058] that a “polyolefin-based latex containing the polyolefin-based organic particles used in the heat-resistant electrode adhesive layer” exhibited the desired weight change rate (as claimed and recited as preferable in Spec. [0055]), and in [0059] discloses that an electrolyte used in this process can be any that is usual and known in the art. Furthermore, the instant Specification [0070] discloses that the “polyolefin-based organic particles may have an average particle size of 0.2 to 0.7 µm, and may be present as spherical particles”.
MPEP 2112.01 I states that “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” and MPEP 2112.01 II states that “if the composition is physically the same, it must have the same properties”. Murase [0039] teaches its adhesive layer made of particulate polymers A and B, teaching in [0043] that the particulate polymers can be preferably acrylic polymer or diene polymer. Further, Murase [0055] teaches an example “for the particulate polymer… such as latex… being dispersed in a water”. Murase also teaches in [0031] the particulate polymer particles being spherical in shape and having particularly preferably 0.3 to 0.7 μm average diameter. The Murase adhesive layer particles thus anticipate those of the instant claim in both size (see instant Specification [0022-0023, 0070] and MPEP 2131.03,II) and shape (instant Specification [0022-0023, 0070]) as well as having identical chemical composition as cited above.
Thus, the product-by-process limitation “wherein W2 is a weight measured after immersion in the electrolyte solution for 3 days, and W1 is a weight measured before immersion in the electrolyte solution” would be inherently met by the Murase adhesive layer having the same composition and structure (see also MPEP 2113).

Though Murase does not explicitly disclose that the Gurley permeability was measured “according to ASTM D726”, one with ordinary skill in the art would have found it obvious that the Gurley permeability values X and Y of the composite separator after and before fusion as disclosed by Murase to be measured using a “Gurley measurement apparatus” (Murase [0113-0114]) would yield proportional values when measured using the ASTM D726 method. Additionally, this limitation of claim 1 is a product-by-process limitation, and a product-by-process limitation is held to be obvious if the product is similar to a prior art product (see MPEP 2113).
Though Murase does not specifically teach the use of PTFE sheets surrounding the composite separator during thermocompression bonding, a person with ordinary skill in the art would have found obvious the analogous use of “release film” as taught by Murase for the same functionality as the PTFE sheets during pressing/fusing and would have expected analogous results of the Gurley value when measured before and after this analogous thermocompression step. Additionally, “the composite separator is stacked between two PTFE sheets, the composite separator and the PTFE sheets are pressed and fused at 4 MPa and 70°C, and the PTFE sheets are then removed” is a product-by-process limitation which is held to be obvious if the product is similar to a prior art product (see MPEP 2113).

Murase fails to teach that the heat-resistant electrode adhesive layer additionally includes inorganic particles.
Honda, which is analogous in the art of composite separators for secondary batteries (see Honda Abstract), teaches a heat-resistant particulate binder layer including both an organic polymer and inorganic filler particles (Honda Abstract and [0051-0054]). Honda teaches that the content of the inorganic filler within the heat-resistant porous layer, with respect to the total mass of organic binder plus inorganic filler, is preferably 80-99% by mass in order to obtain excellent thermal stability and air permeability as well as prevent peeling off of this layer (Honda [0074]). 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the organic polymer adhesive layer of Murase to include inorganic filler particles as taught by Honda with the motivation of achieving excellent thermal stability and air permeability as well as peeling prevention. 

Thus, all limitations of instant claim 1 are rendered obvious by the modification of Murase in view of Honda.


Regarding claim 2, modified Murase teaches the limitations of instant claim 1 above and teaches the heat-resistant electrode adhesive layer includes inorganic particles: polyolefin-based organic particles in a weight ratio of 50 to 90:10 to 50 (the content of the inorganic filler within the heat-resistant porous layer is preferably 80-99% by mass, Honda [0074], i.e. giving a weight ratio of 80:20 to 99:1 of inorganic: organic particles in adhesive layer, which overlaps with 50:50 to 90:10 – in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists; see MPEP 2144.05,I).

Regarding and claim 4, modified Murase teaches the limitations of instant claim 1 above and teaches that the polyolefin-based organic particles are spherical particles (the particles may be spherical shape, Murase [0031]).

Regarding claim 5, modified Murase teaches the limitations of instant claim 1 above and teaches the polyolefin-based organic particles a glass transition temperature of -30 to 10°C (glass transition temperature of the particulate polymer is -50 to 5° C for sufficient adhesiveness and improved battery characteristics, Murase [0027, 0049] – in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists; see MPEP 2144.05,I).
Murase fails to explicitly state the polyolefin-based organic particles have a melting temperature of 80°C or more but does teach that the polyolefin-based particles of the adhesive layer can be polypropylene, for example (see Murase [0054]), which is known in the art to have a melting point of 160°C, well above 80°C. Other polyolefin-based organic material examples listed in Murase [0054] also have melting points above 80°C as would have been recognized by a person with ordinary skill in the art.

Regarding claim 7, modified Murase teaches the limitations of instant claim 1 above and teaches the inorganic particles have an average particle size of 1 μm or less (inorganic filler average diameter preferably 0.01 to 10 μm, Honda [0063] – in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists; see MPEP 2144.05,I).

Regarding claim 8, modified Murase teaches the limitations of instant claim 1 above and teaches the heat-resistant electrode adhesive layer has a thickness of 1 to 5 μm (the average thickness of the adhesive layer is 0.2 to 1.0 μm, Murase [0026] – the abutting range at 1 μm disclosed by the prior art establishes a prima facie case of obviousness; see MPEP 2144.05,I).
Furthermore, Honda teaches in [0076] that the thickness of the heat-resistant porous resin layer (i.e., adhesive layer) is preferably 0.5 to 10 μm in order to achieve heat resistance, handling ability, and battery capacity. Therefore, it would have further been obvious for a person with ordinary skill in the art to ensure that the adhesive layer of modified Murase was within this thickness range taught by Honda (overlapping that of instant claim 8 – see MPEP 2144.05,I) in order to achieve desired heat resistance, handling ability, and battery capacity. 
Thus, the limitation of instant claim 8 is rendered obvious.

Regarding claim 9, modified Murase teaches the limitations of instant claim 1 above and teaches the composite separator has a peel strength of 10 to 100 gf/25mm (stress is analogous to adhesive strength and is preferably 0.15 N/m or more per Murase [0115] – i.e., 0.38 gf/25mm or more, see conversion equation below) when the composite separator is stacked on a carbon sheet having a thickness of 200 μm (carbon-based negative electrode active material, at a thickness of 10-250 μm, on a current collector foil with a thickness of 1-500 μm, thus forming a “negative electrode plate” used in the peel test; see Murase [0065, 0075, 0100, 0103, 0115]) so that the electrode adhesive layer faces the carbon sheet (separator with adhesive layer and negative electrode sheet stacked against each other, Murase [0115]), the composite separator and the carbon sheet are pressed and fused at 4 MPa and 70°C for 1 second (thermocompression pressure, temperature, and time are preferably 0.01-5 MPa, 50-100°C, and 10 seconds to 5 minutes, respectively, per Murase [0068-0069]), and then subjected to a 180 degree peel test (the stress when one end of the separator pulled towards 180 degrees direction at the tensile speed of 50 mm/min for peeling was measured Murase [0115]).
                
                    
                        
                            0.15
                            
                                
                                    N
                                
                                
                                    m
                                
                            
                        
                    
                    
                        
                            
                                
                                    102
                                     
                                    g
                                    f
                                
                                
                                    N
                                
                            
                        
                    
                    
                        
                            
                                
                                    1
                                     
                                    m
                                
                                
                                    1000
                                     
                                    m
                                    m
                                
                            
                        
                    
                    =
                    
                        
                            0.15
                            *
                            102
                        
                        
                            1000
                        
                    
                    
                        
                            g
                            f
                        
                        
                            m
                            m
                        
                    
                    *
                    
                        
                            25
                        
                        
                            25
                        
                    
                    =
                    0.38
                     
                    
                        
                            g
                            f
                        
                        
                            25
                            m
                            m
                        
                    
                
            
For the carbon sheet thickness as well as fusion pressure, temperature, and time teachings above, Examiner notes that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” or where the claimed ranges or amounts “do not overlap with the prior art but are merely close”, a prima facie case of obviousness exists; see MPEP 2144.05,I.

Additionally, Murase teaches in [0068-0069] regulating the pressure, temperature, and time within the above-cited ranges during thermocompression bonding of the composite separator to the electrode in order to achieve sufficient adhesive strength, maintain ionic conductivity, and good cycle characteristics within the lithium ion battery. 
It would have been obvious for a person with ordinary skill in the art to use routine optimization to find optimal values for each time, temperature, and pressure of the thermal pressing/fusing in order to achieve sufficiently high adhesive strength between the composite separator and electrode – and thus also sufficient 180-degree peel-strength of the composite separator after thermal pressing/fusing against a carbon sheet, satisfying the limitations of instant claim 9 –  with motivation from the Murase teachings (see MPEP 2144.05,II). 
While instant claim 9 also includes product-by-process limitations regarding pressing and fusing which are held to be obvious if the product is similar to a prior art product (see MPEP 2113), the teachings of optimizing thermocompression conditions as cited above also render obvious all limitations of instant claim 9.

Regarding claim 10, modified Murase teaches the limitations of instant claim 1 above and teaches an electrochemical device comprising the composite separator (lithium ion secondary battery, Murase [0104]).


Terminal Disclaimer
This application is subject to a Terminal Disclaimer. However, the Terminal Disclaimer filed 01/18/2022 was disapproved because:
The person who has signed the disclaimer has not stated the extent of the applicant’s or assignee’s interest in the application/patent. See 37 CFR 1.321(b)(3). That is, on the Terminal Disclaimer filed 01/18/2022, the Applicants’ names (specifically “SK IE…”) appears truncated within the first paragraph and thus does not match the applicant names as they appear on the Application Data sheet filed 10/22/2019.
The Terminal Disclaimer (TD) and Application Data Sheet (ADS) must match the applicant title exactly: for example, spell the applicant title completely by adjusting the font if needed and/or listing the complete applicant title on a separate page.
Appropriate correction and re-filing of a Terminal Disclaimer is needed to overcome the double-patenting rejection as maintained below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. US 11,322,800 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US 11,322,800 B2 claim 3 (dependent on and inclusive of US 11,322,800 B2 claim 1) recites analogous limitations to instant claim 1 with respect to: 
a composite separator comprising porous substrate (identical disclosure to instant claim 1),
a heat-resistant coating layer formed on the porous substrate, and an electrode adhesive layer (together encompassing the heat-resistant adhesive layer of instant claim 1)
wherein the electrode adhesive layer includes polypropylene-based organic particles (reads on polyolefin-based organic particles of adhesive layer of instant claim 1), 
an overlapping range disclosing the polypropylene-based organic particles have an average particle size of 0.01 to 0.5 μm (overlaps from 0.2-0.5 μm with instant claim 1, establishing a prima facie case of obviousness), and
G1 ≤ 300 [Equation 1] where  G1 is a Gurley permeability of the composite separator before fusion, where a unit of the Gurley permeability is sec/100 cc (identical to instant claim 1 disclosure of Equation 1),
G2 is a Gurley permeability measured according to ASTM D726 in a state where the composite separator is stacked between two PTFE sheets, the composite separator and the PTFE sheets are pressed and fused at 4 MPa and 70° C., and the PTFE sheets are then removed (identical disclosure of G2 definition in instant claim 1)
10% ≤ ΔP ≤ 50% [Equation 2] wherein ΔP=(G2−G1)/G1×100 (corresponds to instant claim 1 Equation 2 and satisfies overlapping ranges to establish a prima facie case of obviousness – for example, when G2 = 400 and G1 = 300, instant Equation 2 is satisfied at upper limit of G2−G1 = 100 and reference Equation 2 is satisfied at ΔP = 33%),
where a unit of the Gurley permeability is sec/100 cc (analogous to units disclosed in instant claim 1),
the polypropylene-based organic particles have a weight change rate of less than 50% (instant claim 1 range of 10-45% weight change falls within this range of 0-50%, establishing a prima facie case of obviousness) according to the following Equation 3 upon immersion in an electrolyte solution;
Weight change rate = (W2−W1)/W1×100 [Equation 3] (identical to instant Equation 3)
wherein W2 is a weight measured after immersion in the electrolyte solution for 3 days, and W1 is a weight measured before immersion in the electrolyte solution (identical definitions to instant claim 1).

US 11,322,800 B2 claim 4 recites an identical limitation to instant claim 4 in that the polyolefin-based organic particles are spherical particles.
US 11,322,800 B2 claim 1 recites overlapping and identical ranges to those of instant claim 5, disclosing the polypropylene-based organic particles have a melting temperature of 120°C or more (overlaps with 80°C or more of instant claim 5 to establish a prima facie case of obviousness) and a glass transition temperature of -30 to 10° C (identical range disclosed by instant claim 5).
US 11,322,800 B2 claim 5 recites an identical limitation to instant claim 10, disclosing an electrochemical device comprising the composite separator.


Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. Upon further thorough consideration of the Murase reference (as previously cited), Examiner finds the properties recited in instant claim 1 (as amended to include limitations of previously presented and now canceled claim 6), regarding weight change rate of the adhesive layer, to be inherently met by the Murase invention which taught adhesive layer particles of the same composition, size, and shape (see citations within the 35 USC 103 section above). Thus, applicant arguments presented on Remarks pages 7-9 are moot in view of the l'Abee reference which is no longer relied upon and are not persuasive in view of the further consideration and analysis of the Murase teachings regarding the adhesive layer (a detailed explanation of such is presented above within the 35 USC 103 rejection of amended claim 1).
Regarding Applicant’s argument on Remarks pages 6-7 regarding “mere conclusory statements”, Examiner respectfully disagrees and points to in-depth explanations on at least pages 3-7 above within the present Office action which serve to thoroughly explain the Office’s position on the inherency and obviousness teachings of the Murase reference alone and as modified by the teachings of Honda in regards to the instant independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728